EXHIBIT 23 Consent of ParenteBeard LLC, Independent Registered Public Accounting Firm We hereby consent to the incorporation by reference in the Registration Statements on Form S-3 (Nos. 333-59072, 033-81246, and 333-166329) and Form S-8 (No. 333-29021) of The York Water Company of our reports datedMarch 8, 2011, relating to the financial statements and the effectiveness of The York Water Company’s internal control over financial reporting which appear in the Annual Report to Shareholders, which is incorporated by reference in this Annual Report on Form 10-K.We also consent to incorporation by reference of our report datedMarch 8, 2011 relating to the financial statement schedule, which appears in this Form 10-K. /s/ParenteBeard LLC ParenteBeard LLC York, Pennsylvania March 8, 2011
